Citation Nr: 1041706	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to December 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In August 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.


FINDING OF FACT

The competent medical evidence of record demonstrates that the 
Veteran's depression was aggravated by his service- connected 
disabilities, to include diabetes mellitus type II.


CONCLUSION OF LAW

Service connection for depression as secondary to service-
connected disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he developed depression as a result of 
his active duty service.  In particular, the Veteran contends 
that while he initially had symptoms of depression while in 
service, his service-connected disabilities-namely diabetes 
mellitus type II-have aggravated and worsened his depression.  
During his August 2010 Board hearing, he testified that receiving 
his diabetes diagnosis was "devastating," and that this 
disability deepened his depression.

The Veteran's service treatment records do not reflect a 
diagnosis of or treatment for an acquired psychiatric disorder, 
to include depression.  On an examination in July 2004 shortly 
before his discharge, there were no psychiatric abnormalities 
found.  He denied nervous trouble, difficulty sleeping, and 
depression on his July 2004 report of medical history.

Post-service VA outpatient treatment records from 2005 through 
2008 note treatment for depression.  In December 2005, a 
diagnosis of depression is indicated.  In 2006, the Veteran 
reported that he started feeling depressed while in the service.  
Another entry from April 2007 notes that the Veteran had 
depression and poor understanding of his diabetes.  In general, 
these records reflect that the Veteran did not handle his 
diagnosis of diabetes well, was in denial regarding his 
diagnosis, and did not follow treatment plans for this disability 
as prescribed.  

Also of record is a November 2007 statement from a VA clinical 
psychologist, who indicated that she had been working with the 
Veteran since December 2006.  She noted that the Veteran was 
extremely depressed when she met him and believed that he had 
been depressed for years before that.  Furthermore, she indicated 
that the Veteran's recounting of the events leading up to his 
decision to retire from the military indicated that he was 
disillusioned about his career and demoralized by his decision to 
retire.  However, she noted that he did not seek treatment in 
service in order to maintain his security clearance.  Therefore, 
she expressed her opinion that the Veteran's depression predated 
his military retirement.  She also opined that the Veteran's 
diagnosis of diabetes mellitus type II, sleep apnea, arthritis of 
the knees, and hypertension have exacerbated his condition 
further.

In this case, although the record fails to support the allegation 
that depression had its onset during service, the Board finds 
that the Veteran is entitled to service connection for depression 
on a secondary basis.  In so finding, the Board notes that the 
Veteran has testified that his service-connected disabilities, 
particularly his diabetes mellitus, have aggravated his 
depression, and the medical evidence of record-- to include the 
Veteran's VA psychologist's conclusion indicating that the 
Veteran's diagnosis of diabetes mellitus type II, sleep apnea, 
arthritis of the knees, and hypertension have exacerbated his 
diagnosed depression further--supports the Veteran's claim.  The 
Board also finds the Veteran's testimony to be consistent with 
the medical evidence which shows that the Veteran's difficulties 
with his diabetes mellitus have aggravated his depression.  
Additionally, there is no contrary medical evidence of record 
that indicates that the Veteran's service- connected diabetes 
mellitus did not cause or exacerbate his depression.

In light of the totality of the evidence of record, and affording 
all reasonable doubt to the Veteran, the Board finds the 
Veteran's claim for secondary service connection is adequately 
supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on 
appeal is granted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for depression is granted.




____________________________________________
WAYNE M. BRAEUER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


